     Case 3:18-cv-00428-DMS-MDD Document 525 Filed 04/09/20 PageID.9286 Page 1 of 3



1      JOSEPH H. HUNT                         Lee Gelernt*
       Assistant Attorney General             Judy Rabinovitz*
2      SCOTT G. STEWART                       Anand Balakrishnan*
       Deputy Assistant Attorney General      AMERICAN CIVIL LIBERTIES
3      WILLIAM C. PEACHEY                     UNION FOUNDATION
       Director                               125 Broad St., 18th Floor
4      Office of Immigration Litigation       New York, NY 10004
       U.S. Department of Justice             T: (212) 549-2660
5      WILLIAM C. SILVIS                      F: (212) 549-2654
       Assistant Director                     lgelernt@aclu.org
6      Office of Immigration Litigation       jrabinovitz@aclu.org
       SARAH B. FABIAN                        abalakrishnan@aclu.org
7      Senior Litigation Counsel
       NICOLE N. MURLEY                       Bardis Vakili (SBN 247783)
8      Senior Litigation Counsel              ACLU FOUNDATION OF SAN
       Office of Immigration Litigation       DIEGO & IMPERIAL COUNTIES
9      U.S. Department of Justice             P.O. Box 87131
       Box 868, Ben Franklin Station          San Diego, CA 92138-7131
10     Washington, D.C. 20044                 T: (619) 398-4485
       Telephone: (202) 616-0473              F: (619) 232-0036
11     Fax: (202) 616-8962                    bvakili@aclusandiego.org
12     ADAM L. BRAVERMAN                      Stephen B. Kang (SBN 292280)
       United States Attorney                 Spencer E. Amdur (SBN 320069)
13     SAMUEL W. BETTWY                       AMERICAN CIVIL LIBERTIES
       Assistant U.S. Attorney                UNION FOUNDATION
14     California Bar No. 94918               39 Drumm Street
       Office of the U.S. Attorney            San Francisco, CA 94111
15     880 Front Street, Room 6293            T: (415) 343-1198
       San Diego, CA 92101-8893               F: (415) 395-0950
16     619-546-7125                           skang@aclu.org
       619-546-7751 (fax)                     samdur@aclu.org
17
18     Attorneys for Federal Respondents-     Attorneys for Petitioners-Plaintiffs
       Defendants                             *Admitted Pro Hac Vice
19
20
21
22
23
24
25
26
27
28
     Case 3:18-cv-00428-DMS-MDD Document 525 Filed 04/09/20 PageID.9287 Page 2 of 3



1                               UNITED STATES DISTRICT COURT
2                             SOUTHERN DISTRICT OF CALIFORNIA
3      MS. L, et al.,                             Case No.: 3:18-cv-0428-DMS-MDD
4                       Petitioners-Plaintiffs,   JOINT MOTION FOR AN
                                                  EXTENSION OF TIME FOR
5            vs.                                  DEFENDANTS TO ANSWER OR
                                                  OTHERWISE RESPOND TO
6      U.S. IMMIGRATION AND                       PLAINTIFFS’ THIRD AMENDED
       CUSTOMS ENFORCEMENT, et al.,               COMPLAINT
7
8                       Respondents-Defendants.
9
10     Respondents-Defendants, U.S. Immigration and Customs Enforcement, et al., have
11     met and conferred with Petitioners-Plaintiffs, Ms. L., et al. The parties agree and
12     stipulate, in the interests of proceeding with this litigation in the most orderly and
13     efficient manner possible, to extend the time period for Respondent-Defendants to
14     answer Petitioner-Plaintiffs third amended complaint. Accordingly, the parties
15     hereby stipulate that Respondent-Defendants’ answer to the third amended
16     complaint shall be due Tuesday, June 9, 2020.
17           A proposed order accompanies the joint stipulation
18
19     Dated April 9, 2019                            Respectfully submitted,
                                                      JOSEPH H. HUNT
20                                                    Assistant Attorney General
21                                                    SCOTT G. STEWART
                                                      Deputy Assistant Attorney General
22
                                                      WILLIAM C. PEACHEY
23                                                    Director
24                                                    WILLIAM C. SILVIS
                                                      Assistant Director
25
                                                      /s/ Nicole N. Murley
26                                                    NICOLE N. MURLEY
                                                      Senior Litigation Counsel
27                                                    SARAH B. FABIAN
                                                      Senior Litigation Counsel
28                                                    Office of Immigration Litigation
                                                      Civil Division

                                                  1
     Case 3:18-cv-00428-DMS-MDD Document 525 Filed 04/09/20 PageID.9288 Page 3 of 3



1                                              U.S. Department of Justice
                                               P.O. Box 868, Ben Franklin Station
2                                              Washington, D.C. 20044
                                               (202) 616-0473 (phone)
3                                              (202) 305-7000 (facsimile)
                                               Email: Nicole.Murley@usdoj.gov
4
                                               ADAM L. BRAVERMAN
5                                              United States Attorney
                                               SAMUEL W. BETTWY
6                                              Assistant U.S. Attorney
                                               Attorneys for Respondents-
7                                              Defendants
8                                              /s/ Lee Gelernt
                                               Lee Gelernt*
9                                              Judy Rabinovitz*
                                               Anand Balakrishnan*
10                                             AMERICAN CIVIL LIBERTIES
                                               UNION FOUNDATION
11                                             125 Broad St., 18th Floor
                                               New York, NY 10004
12                                             T: (212) 549-2660
                                               F: (212) 549-2654
13                                             lgelernt@aclu.org
                                               jrabinovitz@aclu.org
14                                             abalakrishnan@aclu.org
15                                             Bardis Vakili (SBN 247783)
                                               ACLU FOUNDATION OF SAN
16                                             DIEGO & IMPERIAL COUNTIES
                                               P.O. Box 87131
17                                             San Diego, CA 92138-7131
                                               T: (619) 398-4485
18                                             F: (619) 232-0036
                                               bvakili@aclusandiego.org
19
                                               Stephen B. Kang (SBN 292280)
20                                             Spencer E. Amdur (SBN 320069)
                                               AMERICAN CIVIL LIBERTIES
21                                             UNION FOUNDATION
                                               39 Drumm Street
22                                             San Francisco, CA 94111
                                               T: (415) 343-1198
23                                             F: (415) 395-0950
                                               skang@aclu.org
24                                             samdur@aclu.org
                                               Attorneys for Petitioners-Plaintiffs
25                                             *Admitted Pro Hac Vice
26
27
28


                                           2
